



EXHIBIT 10.13




AMENDMENT TO THE TRUST AGREEMENT
Establishing the
ZIONS BANCORPORATION DEFERRED COMPENSATION PLANS TRUST




WHEREAS, the Zions Bancorporation Deferred Compensation Plans Trust (hereinafter
called the “Trust”) was established by and between Zions Bancorporation
(hereinafter called the “Employer”), and Prudential Bank & Trust, FSB, a federal
savings bank with its principal office and place of business in the City of
Hartford, Connecticut; in connection with and as part of the Zions
Bancorporation Deferred Compensation Plans (hereinafter called the “Plan”); and


WHEREAS, effective September 1, 2006, the Employer wishes to amend the Schedule
of Covered Plans (Exhibit A of the Trust Agreement) to remove plans held under
the trust;


NOW THEREFORE, the Trust Agreement is hereby amended effective September 1, 2006
as follows:


 
 
1.
The Schedule of Covered Plans (Exhibit A of the Trust Agreement) is deleted in
its entirety and replaced by the updated Schedule of Covered Plans attached
hereto and forms a part hereof.







IN WITNESS WHEREOF, this amendment has been executed on the dates indicated
below.


EMPLOYER                        PRUDENTIAL BANK & TRUST, FSB


By: _/s/ Diana M. Anderson___________             By: _/s/ Andrew
Levesque___________            
Its: _SVP, Director fo Corp. Benefits____             Its: _Trust
Officer__________________


Date: _2/15/2007_____________                 Date: _2/16/2007________________
EXHIBIT A


SCHEDULE OF COVERED PLANS




 
 
1.
Zions Bancorporation Excess Benefit Plan



 
 
2.
Zions Bancorporation Post 2004 Excess Benefit Plan






